Citation Nr: 0907067	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  96-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 
1995, for the grant of nonservice-connected (NSC) pension 
benefits.

2.  Entitlement to special monthly pension (SMP) benefits 
based on the need for regular aid and attendance (A&A) or on 
housebound (HB) status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty for 8 
months between June 1970 and December 1971.  The matter 
addressed on the merits below is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Huntington, West Virginia Department of 
Veterans Affairs (VA) Regional Office (RO), which granted an 
earlier effective date of August 8, 1995, for the grant of 
NSC pension.  

The matter addressed in the remand is before the Board on 
appeal from an August 1997 rating decision of the Huntington, 
West Virginia RO, which denied SMP.  In March 1999, the Board 
issued a decision that, in pertinent part, denied SMP based 
on the need for regular A&A or on HB status.  The Veteran 
appealed that decision.  In June 2000, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
March 1999 Board decision as to the SMP claim and remanded 
the matter to the Board for specified action.  This matter 
was before the Board in January 2001, October 2002 and May 
2005 when it was remanded to the RO.

The issue of entitlement to SMP benefits based on a need for 
A&A or on HB status is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An August 1996 rating decision granted the Veteran NSC 
pension benefits, effective November 1, 1995; he did not 
appeal this decision (to include the effective date assigned) 
and it is final.

2.  In December 2001, the Veteran submitted a claim for an 
earlier effective date for the grant of NSC pension; the 
claim did not allege there was clear and unmistakeable error 
(CUE) in the August 1996 rating decision; a July 2002 rating 
decision awarded an earlier effective date of August 8, 1995.
3.  The Veteran has improperly raised a freestanding claim 
for an earlier effective date in an attempt to overcome 
finality of the August 1996 rating decision.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to August 8, 
1995, for the grant of NSC pension benefits is legally 
insufficient.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 3 8 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claim for an earlier effective date, the 
critical facts are not in dispute.  The Veteran does not 
contest that he did not timely appeal the August 1996 rating 
decision that initially assigned the effective date for the 
grant of NSC pension.  The matter before the Board then is 
the propriety of his "freestanding" claim for an earlier 
effective date of award.  This is a matter of legal 
interpretation, and the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

II.  Earlier Effective Date

The Veteran claims entitlement to an effective date in 1990 
for the grant of NSC pension; he asserts that is the year he 
made VA aware of his claim for such benefit.

The Veteran's original claim for NSC pension was received in 
June 1990.  The RO denied the claim in October 1990.  In an 
October 1994 decision, the Board denied the Veteran's claim 
for NSC pension.  He did not appeal this decision.  

An August 1996 rating decision granted NSC pension, and 
assigned an effective date of November 1, 1995, for the 
award.  The Veteran was properly advised of the decision (to 
include the effective date) and of his appellate rights by 
September 1996 letter.  He did not appeal this decision.

In December 2001, the Veteran filed a claim seeking an 
earlier effective date for NSC pension.  He indicated that he 
was making a request for "back pay" essentially on the 
grounds that he is entitled to benefits beginning the date he 
originally applied for the benefit.  [He did not allege CUE 
in any prior rating decision.] 

In a July 2002 rating decision, the RO granted an earlier 
effective date of August 8, 1995 for the Veteran's award of 
NSC pension benefits.  In so doing, the RO found CUE in a 
July 22, 1998 rating decision (noting that that was the 
rating decision that awarded NSC pension effective November 
1, 1995).  Specifically, the RO found that the Veteran had 
actually filed a reopened claim for NSC pension on August 8, 
1995, and awarded pension effective from that date.  
Thereafter, the Veteran continued his appeal.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final disallowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  An unappealed decision issued by the 
Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  When the Board affirms a determination of the 
agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104.

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  The Court has 
held that for there to be a valid claim of CUE either the 
correct facts, as they were known at that time, were not 
before the adjudicator or the legal provisions effective at 
that time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find that VA committed error during the adjudication 
process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).  The Court has stated that CUE is the type of error 
which is "undebatable, so that it can be said that reasonable 
minds could only so conclude that the original decision was 
fatally flawed at the time it was made."  Id. at 313-14.  
Therefore, in order for the veteran's claim to succeed, it 
must be shown that either the facts or law compelled a 
substantially different conclusion.  Id. at 313.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a failure of the duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2001).

Only a request for revision premised on CUE could result in 
the assignment of an effective date earlier than that 
assigned by a final decision.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

As noted above, the Veteran's original claim for NSC pension 
was denied by the RO in October 1990.  He appealed that 
decision to the Board, and in October 1994 the Board denied 
his claim.  He did not appeal that Board decision to the 
Court, and it is final (and subject to revision only by 
Motion of CUE or Motion for Reconsideration filed at the 
Board.  See 38 U.S.C.A. §§ 7104, 7111; 38 C.F.R. §§ 20.1100, 
20.1104(a)(1), 20.1400.

In an August 1996 rating decision, the RO granted the Veteran 
NSC pension and assigned an effective date of November 1, 
1995, for the award.  He was properly advised of the decision 
(to include the effective date) and of his appellate rights 
by September 1996 letter.  He did not appeal this decision 
and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).

In correspondence received in December 2001, the Veteran 
alleged that the effective date for the award of NSC pension 
should be in 1990, when he filed his original claim.  He did 
not allege CUE in the August 1996 rating decision.  (Nor has 
he filed a Motion of CUE in the October 1994 Board decision.  
His Motion for Reconsideration of that decision was denied by 
the Board by letter dated April 15, 1996.)  Regarding the 
November 1, 1995 effective date assigned by that August 1996 
rating decision, only a request for revision based on CUE may 
result in assignment of an earlier effective date.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  (And if a CUE motion 
were filed, the final October 1994 decision would be a legal 
bar to an effective date prior to the date of that decision.  
38 U.S.C.A. § 7104.   

The Board notes that the RO ultimately granted an earlier 
effective date of August 8, 1995 (finding sua sponte there 
was CUE in a July 22, 1998 rating decision).  Notably, the 
July 22, 1998 rating decision was not the final rating 
decision which constituted, a bar to an effective date prior 
to November 1, 1995.  It was not the decision that the 
awarded basic NSC pension benefits (and assigned the 
effective date for the award; rather, it addressed, and 
denied special monthly pension.  As noted above, the final 
rating decision that was/is a bar to an effective date prior 
to November 1, 1995 is the August 1996 rating decision that 
awarded basic eligibility for NSC pension.  It is also 
noteworthy in this regard that when the RO made its July 22, 
2002 determination assigning an effective date of August 8, 
1995, it pointed to the date of the RO's receipt of an 
inquiry (received in a U.S. senator's office in June 1995 and 
forwarded to the RO) regarding the status of a Motion for 
Reconsideration of a Board decision).  A liberal 
interpretation of correspondence received on August 8, 1995, 
and inquiring regarding a Motion for Reconsideration of a 
Board decision to find it a new claim for pension that was 
unadjudicated is a question of judgment.  The Federal Circuit 
has held that where the issue is not wholly objective, and 
requires judgment, such does not amount to CUE.  See Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001)  

As was noted above, the Veteran has not filed a claim of CUE 
as to the August 1996 rating decision.  He has effectively 
attempted to raise an impermissible freestanding claim for an 
earlier effective date.  Consequently, there is no valid 
claim for the Board to consider on appeal, and the appeal 
must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).


ORDER

The appeal seeking an effective date prior to August 8, 1995, 
for the grant of NSC pension benefits is dismissed.


REMAND

As noted by the Court in its June 2000 decision, the Board's 
April 1998 remand instructions to the RO to re-rate the 
Veteran's existing disabilities were not complied with.  (In 
pertinent part, the Board directed the RO to schedule the 
Veteran for a VA general medical examination (and any special 
examinations deemed necessary) to ascertain the nature and 
severity of each of his disabilities.  The claims folder was 
to be provided to the examiner(s) for review.  Thereafter, 
the RO was to re-rate all the Veteran's disabilities and 
readjudicate the claim for SMP.)  Accordingly, in compliance  
with "the law of the case", the Board again remanded the 
case in January 2001.  The RO again failed to comply with the 
request to re-rate the Veteran's existing disabilities, and 
the Board remanded the matter once more in October 2002, 
specifically directing the RO to re-evaluate the Veteran's 
existing disabilities and readjudicate the claim.  

The RO arranged for the Veteran to undergo VA examinations 
(including an examination to determine need for aid and 
attendance or housebound status) in January 2003.  However, 
the January 2003 reports of VA examination are insufficient 
as the examiners did not review the Veteran's claims file in 
conjunction with the examinations.  In order for an 
examination to be adequate for rating purposes, each 
disability must be reviewed in the context of its history.  
See 38 C.F.R. §§ 4.1, 4.41.  If an evaluation report does not 
provide sufficient detail of the disability, then the 
examination is deemed inadequate for rating purposes and it 
must be returned for further detail.  See 38 C.F.R. § 4.2.  
Therefore, the Board concludes that further development is 
needed.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Court or the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.

The Board recognizes that this case was remanded on three 
prior occasions, and sincerely regrets the further delay.  
However, the Court routinely vacates Board decisions in 
situations where the Board fails to ensure compliance with 
remand instructions and, as noted above, this case is before 
the Board on remand by the Court.  Because the medical 
evidence presented is not adequate for proper consideration 
of the claim/appeal and because of the RO's failure to follow 
the Board's directives in prior remands implementing the 
instructions by the Court, the case is REMANDED for the 
following action:

1.  The Veteran should be scheduled for a 
VA general medical examination (and any 
special examinations deemed necessary) to 
ascertain the nature and severity of each 
of his disabilities.  The examiner(s) 
should determine how the Veteran gets 
around and should comment on the effect of 
his disabilities on such functions as 
eating, taking medication, bathing and 
attending to the needs of nature.  Any 
indicated tests or studies should be 
conducted.  The claims file should be 
provided to, and reviewed by, the examiner 
in conjunction with the examination.  The 
findings reported must be sufficiently 
detailed to rate each of the Veteran's 
disabilities.  In that regard, the RO 
should furnish copies of the current 
rating criteria for each of the Veteran's 
disabilities to the examiner(s).  The 
examination report(s) should reflect 
review of pertinent material in the claims 
file and include the rationale for all 
opinions expressed.

2.  The RO should ensure that the 
development sought above is completed (and 
arrange for any further development that 
might be suggested by the results of that 
ordered above).  See Stegall, supra.

3.  Then the RO should re-rate all the 
Veteran's disabilities and readjudicate 
the claim of SMP.  If it remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


